No. 04-02-00630-CV
IN RE MICHAEL A. SCHOLL CONSTRUCTION, INC.,
Original Mandamus Proceeding
From the 408th Judicial District Court, Bexar County, Texas
Trial Court No. 2001-CI-12385
Honorable Phylis Speedlin, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Karen Angelini, Justice
		Sandee Brian Marion, Justice
Delivered and Filed:	October 9, 2002
PETITION FOR WRIT OF MANDAMUS DENIED
	On September 6, 2002, relator filed a petition for writ of mandamus.  This court has
determined that the relator is not entitled to the relief sought.  Therefore, the petition is DENIED.
Tex. R. App. P. 52.8(a).
							PER CURIAM
Do not publish